DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed under AFCP 2.0 on 02/18/2021 are acknowledged. 
In view of (i) applicants’ arguments and amendments to the claims, and (ii) the examiner proposed amendments, see below, the previous rejections 112 written description rejection has been withdrawn. 
The withdrawn claims 1 and 9-10 are subjected to rejoinder. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Based on the above, the claims 1, 9, 10, 12 and 15-19 are allowed. 
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Jason Smith on 02/23/2021.
The application has been amended as follows: 
Cancel claims 2-8. 
Replace claim 1 with the following:
-- The method of claim 12, wherein the antitumor and antimetastatic agent configured to treat breast cancer. --
In claim 9, replace line 1 with the following:
-- The method of claim 12, wherein the antitumor and antimetastatic agent is --
In claim 10, replace line 1 with the following:
-- The method of claim 12, wherein the antitumor and antimetastatic agent is --
In claim 12, in lines 5 and 8, replace GK-1 with “SEQ ID NO:1”.
In claims 15-17 and 19, line 1, replace GK-1 with “SEQ ID NO:1”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658